 186DECISIONSOF NATIONALLABOR RELATIONS BOARDMeat and Provision Drivers Union Local 626,Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America(QualityMeat Packing Company)andFood EmployersCouncil, IncInternationalUnion of Operating Engineers, LocalUnion No 501,AFL-CIOandFood EmployersCouncil, Inc Cases 21-CB-5011 and 21-CB-5012May 27, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND WALTHEROn October 23, 1975, Administrative Law JudgeEarldean V S Robbins issued the attached Decisionin this proceeding Thereafter, Respondent Interna-tionalUnion of Operating Engineers, Local UnionNo 501, the Charging Party, Food Employers Coun-cil, Inc , and the Acting General Counsel each filedexceptions and briefs, and Respondent Meat andProvisionDriversUnion Local 626, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, filed cross-exceptionsand a briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith and to adopt her rec-ommended OrderWe agree with the findings and conclusions of theAdministrative Law Judge that by fining Chief Engi-neer Stanley Noonan, a supervisor within the mean-ing of Section 2(11) and an employer representativewithin the meaning of Section 8(b)(1)(B), for workingas a supervisor for Gold-Pak Company (Case 21-CB-5012) behind a valid picket line, Respondent Op-erating Engineers had engaged in an unfair laborpractice within the meaning of Section of 8(b)(1)(B)of the ActWe also agree with the conclusions of the Admin-istrative Law Judge that by fining Shipping Supervi-sor Fred Herrington and Loading Foreman FredSandoval for performing rank-and-file work, while itwas engaged in a labor dispute with Quality MeatPacking Company (Case 21-CB-5011), RespondentTeamsters had not violated Section 8(b)(1)(B) How-ever, our basis for agreeing with the AdministrativeLaw Judge is not the rationale set forth in her Deci-sion, but the reasons discussed belowContrary to the Administrative Law Judge, we areunable to agree that Loading Foreman Sandoval wasa supervisor within the meaning of Section 2(11) oftheAct It is well established that the issue as towhether an employee enjoys supervisory status is notdetermined on the basis of job titles, but upon wheth-er the person in question has the required statutorysupervisory powers and responsibilities 1Although titled "foreman," Sandoval spent practi-cally all his time doing rank-and-file work, cuttingmeat and assisting the other bargaining unit employ-ees in seeing that the beef was properly loaded ontotrucks for delivery The record shows that Sandovalspent some time giving directions In our opinionsuch directions did not require the exercise of inde-pendent judgment, but were more in the nature ofcustomary leadman duties a more experienced em-ployee overseeing and facilitating the work of lessexperienced employeesAlthough the applicable collective-bargainingagreement expressly states that a bargaining unit em-ployee may be terminated if issued a sufficient num-ber of written notices or reprimands, and Sandovalapparently had the power to issue such reprimands,there was no evidence presented at the hearing as towhat effect, if any, reprimands issued by Sandovalhad upon an employee's job status Despite the writ-ten notices issued by Sandoval, the employees in-volved have not in any way had their job status af-fected by such notices Indeed, on the one occasionthat Sandoval attempted to terminate a bargainingunit employee, his decision was unilaterally reversedwithout any consultation with or explanation to San-dovalThe clear inference was that he had neitherthe power to terminate an employee nor to effective-ly recommend the termination of an employee Thereis no showing that he ever had been instructed to thecontraryMoreover, the uncontradicted testimony at thehearing indicates that the employees who work withSandoval are generally required to ask Traffic Man-ager and Dispatcher Herrington for authorization orpermission if they want to leave work for personal ormedical reasonsFurthermore, the record is devoid of any evidenceshowing Sandoval had ever hired or successfully rec-ommended the hiring of an employee, made up workschedules, authorized overtime, transferred or suc-cessfully recommended the promotion of an employ-ee, or selected or required an employee to work over-1SeeWisconsin RiverValleyDistrict Councilof theUnited Brotherhood ofCarpenters and Joiners of AmericaAFL-CIO (SkippyEnterprises,Inc)211NLRB 222 (1974)224 NLRB No 40 MEAT AND PROVISION DRIVERS LOCAL 626, TEAMSTERS187timeNor was any evidence presented that Sandovalhad ever adjusted or become involved in the griev-ance procedureAccordingly, we find on the basis of the record asa whole that Sandoval was a rank-and-file memberof Respondent Teamsters who on January 8, 1974,performed bargaining unit work at the time Respon-dent Teamsters had a valid picketing line in effectand which Sandoval crossed to perform his workThus Respondent Teamsters fining of Sandoval forperforming work behind a valid picket line in viola-tion of its internal rules was not proscribed by theAct 2 We shall, therefore, dismiss the 8(b)(1)(B) alle-gations relating theretoAs for Herrington, it is clear he not only carriedthe job title traffic manager and dispatcher, but hadthe authority and responsibilities which such titlesuggestsHe supervised the entire shipping depart-ment of approximately 20 employees, and made thefinal decision as to the hiring and the discharging ofemployees under his supervision Herrington was theemployer representative designated with the authori-ty to adjust grievances with Respondent Teamstersshop stewardLike Sandoval, Herrington was amember of Respondent Teamsters and received allthe fringe benefits under the collective-bargainingagreement Herrington worked all 3 days of the strikeon January 7, 8, and 9, 1974 Before the strike he didlittle or no rank-and-file bargaining unit workHerrington admitted in his testimony that duringthe strike he did a certain percentage of bargainingunit work not normally performed, such as carryingloads onto the truck to instruct the 8 to 10 temporaryreplacements hired during the strike, some scaling,and moving trucks around Although it is difficult toestimate the amount of time such work entailed itwould appear to involve as high as 10 percent of hisday In addition Herrington admittedly performedSandoval's loading work on January 7 and 9 whenSandoval did not work behind the picket line Beforethe strike such work involved about 50 percent ofSandoval's workdayIn view of the fact that during the strike the opera-tion was required to function with a drastically re-duced and inexperienced work force, we agree withtheAdministrative Law Judge's conclusions, basedupon the credible testimony of Respondent's picketcaptain,Filipoff, that the unit work usually per-formed by both Herrington and Sandoval increasedand involved a higher percentage of their workdaysA reasonable inference from the uncontradictedand credible testimony is that Herrington devotedfrom 40 to 50 percent of his workday, including his2 SeeFlorida Powet &Light Co vInternational Brotherhoodof ElectricalWorkersLocal641, et at417 U S 790, 794-795 (1974)taking over Sandoval's work, to nonsupervisoryrank-and-file struck workWe find, therefore, thatduring the strike Herrington spent a substantialamount of his time performing bargaining unit workwhich he had not previously done Accordingly, weshalldismiss the 8(b)(1)(B) allegations relating toHerrington 3ORDER4Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders the Respondent, International Union of Oper-ating Engineers, Local Union No 501, AFL-CIO,Los Angeles, California, its officers, agents, and rep-resentatives, shall take the action set forth in saidrecommended OrderMEMBER FANNING, concurring in part and dissentingin partIn regard to the fines levied against Shipping Su-pervisorFred Herrington and Loading ForemanFred Sandoval, I concur only in the result reached bymy colleagues As I indicated in my dissenting opin-ion inChicago Typographical Union No 16 (Ham-mond Publishers, Inc),216 NLRB 903 (1975), and forreasons setforth therein, I would find that the perfor-mance of any rank-and-file function will place subse-quent union discipline of a supervisor-member out-side the ambit of Section8(b)(1)(B) Ido not find itessential-as does the majority here-that a supervi-sor-member spent a substantial amount of time dur-ing the strike performing bargaining unit work hehad not previously performed Accordingly, as Her-rington performed rank-and-file work during thestrike, I would dismiss the complaint as to him Fur-ther, even were I to find that Sandoval was a supervi-sor, I would also dismiss the complaint as to him Itisclear that Sandoval performed some bargainingunit work during the strike and thus the fineagainsthim was outside the prohibition of Section8(b)(1)(B)Based on the facts before me, I also find no viola-tion as to Supervisor Noonan In past cases,' I havestated that the operative test in establishing a viola-tion of Section 8(b)(1)(B), as I read the SupremeCourt's decision inFlorida Power and Light, supra,iswhether it is reasonable to conclude that the union3Chicago Typographical Union No 16(Hammond PublishersInc) 216NLRB 903 (1975)Glaziers and Glassworkers Local Union No 1621 IntlBrotherhood of Painters & Allied Trades AFL-CIO (GlassManagement A ssociation)221 NLRB 529 (1975)4The Administrative Law Judges Conclusion of Law 3 is amended bydeleting thename Fred Sandoval' See e gmy dissent inNew York Typographical UnionNo 6 Internationat Typographical Union AFL-CIO (DailyRacingForm a subsidiary of Tramgle PublicationsInc)216 NLRB 896 (1975) 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisciplinemay adversely affect a disciplinedsupervisor's future performance of two distinct func-tions, grievance adjustment and collective-bargainingrepresentationHere, though Noonan performedonly "supervisory functions" during the strike, thereisno evidence that Supervisor Noonan, either priorto or during the strike, had any responsibility orfunction regarding grievance adjustment or collectivebargaining Thus, it cannot be inferred either that theUnion's discipline of Noonan was imposed becauseof the manner in which he had performed any griev-ance adjustment or collective-bargaining function orthat the discipline would adversely affect his futureperformance of these functionsWhere, as here, asupervisor-member was fined solely for crossing apicket line, I do not believe that any violation of Sec-tion 8(b)(1)(B) can be found Therefore, I dissentfrom the failure of my colleagues to dismiss the com-plaint as to Supervisor NoonanDECISIONSTATEMENT OF THE CASEcourse and conduct of its business operations, QualityMeat annually purchases and receives goods and productsvalued in excess of $50,000 directly from suppliers locatedoutside the State of CaliforniaBristolFoods, Inc, d/b/a Gold-Pak Meat Company,herein called Gold-Pak, is a California corporation en-gaged in the operation of a meat-processing plant in Ver-non, California In the normal course and conduct of itsbusiness operations,Gold-Pak annually purchases andreceives goods and products valued in excess of $50,000directly from suppliers located outside the State of Cali-forniaThe consolidated complaint alleges, Respondent Team-sters admits, Respondent Operating Engineers stipulates,and I find that Quality Meat and Gold-Pak each is anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe ActIILABOR ORGANIZATIONSThe complaint alleges,Respondents admit,and I find,thatRespondent Teamsters and Respondent OperatingEngineers each is,and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe ActEARLDEAN V S ROBBINS Administrative Law Judge Thiscase was heard before me in Los Angeles, California, onAugust 12 and 13, 1975 The charge in Case 21-CB-5011was filed by Food Employers Council, Inc , on July 11,1974, and served on Respondent Teamsters on that samedateThe amended charge in Case 21-CB-5011 was filedby Food Employers Council, Inc, on July 11, 1974, andserved on Respondent Operating Engineers on that samedateThe first amended charge was filed and served onRespondent Operating Engineers on May 28, 1975, and thesecond amended charge was filed and served on Respon-dent Operating Engineers on May 29, 1975 The consoli-dated complaint, which issued on June 5, 1975, alleges thatRespondents each has engaged in unfair labor practices inviolation of Section 8(b)(1)(B) of the National Labor Rela-tions ActThe issues herein are (1) whether Noonan, Herrington,and Sandoval are employer representatives within themeaning of Section 8(b)(1)(B) of the Act, (2) if so, did theyperform more than minimal rank-and-file struck work, and(3)whether the fines levied upon them were violative ofSection 8(b)(1)(B) of the ActUpon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe oral arguments made by General Counsel and Respon-dent Operating Engineers and the briefs of the parties, Imake the followingFINDINGSAND CONCLUSIONSIJURISDICTIONQualityMeat Packing Company, herein called QualityMeat, is a corporation engaged in the operation of a meat-processing plant in Los Angeles, California In the normalresult in terminationIIICASE 21-CB-5011A FactsQualityMeat is signatory to a collective-bargainingagreement with Respondent Teamsters covering driverswho are responsible for loading meat for delivery ontotrucks and delivering the meat to customers Overall re-sponsibility for the supervision of Quality Meat's shippingdepartment, which includes loading and delivery, resides inFred Herrington, traffic manager and dispatcherHerrington's undisputed testimony is that he supervisedthe entire shipping department with 18 to 20 employeesunder his supervision, including Loading Foreman FredSandoval and Scaling Foreman Larry Guzman Herringtonscheduled all deliveries, estimating the weights for each in-voice, routing each load and assigning drivers to particulartrucksGuzman has authority to make changes, as neces-sary, in the dispatch schedule Both Sandoval and Herring-ton have authority to issue warning notices 1 Herringtonmakes the final decision as to hiring and discharging em-ployees under his supervision except that extra drivers em-ployed by the day are usually hired by Guzman Herring-ton is usually the person who grants time off to employees,but Guzman and Sandoval may also grant time off He isalso the employer representative designated to adjust griev-ances with the shop steward Guzman is a member of theButchers Union and Sandoval and Herrington are mem-bers of Respondent Teamsters and receive all of the fringebenefits under the collective-bargaining agreementGuzman and Sandoval are working foremen Guzman1Under the collective-bargaining agreement three warning notices can MEAT AND PROVISION DRIVERS LOCAL 626, TEAMSTERS189weighs all meat prior to loading it on the truck and oncethe trucks are loaded he dispatches the drivers Sandovalseparates the fore and hind quarters of a side of meat anddirects the drivers as to the loading sequence Herringtonprepares a recap which is essentially a routing sheet whichshows what cuts of meat are to be delivered to a particularcustomer and the proper loading sequence A copy of therecap is sent to the cooler and Guzman and Sandoval eachreceive a copyFollowing the meat's transfer from the cooler to thetruck, the meat, cut in sides and ribbed, is hooked onto anoverhead rail The hooks are on rollers and one hook goesinto the hindquarter and one into the forequarter Butcherspush the sides of meat from the cooler on the overhead railThe meat is pushed onto the scale where it is weighed bythe scaling foreman (Guzman) The meat is then pushedbeyond the scale The forequarters are swung over to alower rail, hooked with another smaller hook, and the fore-quarter is cut from the hindquarter by the loading foreman(Sandoval) The loading foreman then cuts down the fore-quarter and it is pushed on the lower rail to the end of thedock A driver removes the quarter from the lower rail,carries it onto the truck 2 and places it in accordance withinstructions from the loading foreman 3 The same proce-dure is used in loading the hindquarter Occasionally, if theloading foreman is busy, one of the drivers will cut themeatWhen the loading is completed and he is ready for adriver to leave, Guzman gives him the invoices and truckkeys and the driver leaves to make the deliveriesOccasionally, if shorthanded or if he wanted to give aloader-driver some relief, Sandoval would carry meat intothe truck and let someone else cut Also occasionally, ifshorthanded, Herrington will assist on the scale duringbreaktime and, more infrequently, substitute for the load-ing foreman Occasionally, when there is a new employee,the loading foreman will carry a quarter into the truck onceto demonstrate how to balance the meat on one's shoulderand how to walk inside the truck so as to avoid injuryOn the morning of January 7, 1974,4 at around 9 am,Respondent Teamsters pulled the Quality Meat drivers offthe job A picket line was set up at the plant immediatelyDriver and Shop Steward Alex J Fihpoff was picket cap-tain and manned the picket line until noon on the first dayand from 6 am until noon for the last 2 days the workstoppage was in effect-January 8 and 9 Herringtoncrossed the picket line and worked throughout the strikeSandoval did leave the premises on January 7 after theother drivers had leftHe crossed the picket line andworked on January 8 He did not work on January 9On January 7, within an hour after the drivers hadwalked off the Job, Quality Meat secured 8 to 10 temporaryreplacements from Rent-a-Man, a supplier of temporaryhelpThese replacements completed the loading of the2 Some trucks are equipped so the meat can be rolled directly onto thetruck3The meat has to be arranged in the truck in a certain way It has to beloaded and papered off to keep the orders separate so the driver will knowwhat to unload at each stop The orders are placed in the truck in reverseorder according to the routing of the deliveries so that the meat loaded firstwill be delivered last4 All dates hereinafter will be 1974 unless otherwise indicatedtrucks and made the deliveries 5 According to Herrington,when the replacements arrived he showed them what hadto be done to load the trucks, and carried a few quarters ofmeat into the trucks to demonstrate how it should be doneHe also did some scaling 6 as did the company presidentand one of the salesmen Herrington estimates that hespent about 15 to 20 percent of the day scaling and 40 or50 percent of the day doing Sandoval's Job According tohim, the replacements had no previous experience handlingmeat so he had to show them how to carry the meat toavoid injury and how to place the meat in the truck proper-lyHe denies carrying meat except for instructional pur-posesHe made no deliveries, but he did move five or sixtrucks from the back parking lot to the front dock, a dis-tance of about one-half block According to him, he didthis in order to expedite the loading since the replacementsdid not know the location of the trucks After the loadingwas finished, Herrington organized the scheduling for thenext day's loadingOn January 8 and 9, according to Herrington, he didlittleor no scaling On January 8 Sandoval worked, so,according to Herrington, he did no loading or work nor-mally done by Sandoval He did not even go onto the dockOn January 9 he did the work normally performed by San-dovalBoth Sandoval and Herrington testified that although hewas the last to walk off the job, Sandoval did not work onJanuary 7, the day the strike was called They both alsotestified that on January 8 he only did the work normallyperformed by him Sandoval concedes that because the re-placements were inexperienced he probably demonstrateda couple of times the proper way to carry the meat Heestimates that he spent no more than a couple of minutesactually carrying meat 7Filipoff testified without contradiction that it usuallytakes two persons to swing off meat from the high rail tothe low rail One pushes up the forequarter, the other sticksthe smaller hook from the low rail into the forequarter andcuts it off, and they both push it up toward the truck An-other person pushes the meat into the truck This does notcontradict the testimony of Sandoval and HerringtonRather, it seems to clarify their testimony Thus Herring-ton and Sandoval testified that Sandoval does a lot ofpushing meat onto the lower rail Neither of them testifiedthat he does this alone, and Filipoff's description of a two-man operation was not rebutted I credit Filipoff's testimo-ny in this regard and conclude that his description ofswinging meat onto the lower rail is the most accurate andcomplete I therefore find that Sandoval and a driver to-gether swing the meat onto the lower rail In so doing, I amnot discrediting either Sandoval or Herrington I merely5Production (loading) was considerably below normal6 The weighing of meat normally done by Scaling Foreman Guzman TheButchers Union was also on strike and Guzman was not at work at any timeduring the Teamsters strike7The witnesses appeared to use three different terms in describing thehandling of the meat during the loading procedureCarrying' or "luggingapparently refers to walking with the beef on one's shoulder 'Pushingrefers to propelling the meat while it is hooked to either the high or the lowroller, andswinging refers to transferring the meat from one roller toanother using an upward swinging motion 190DECISIONSOF NATIONALLABOR RELATIONS BOARDfind their description of the loading process is incompleteas to swinging the meat onto the lower railFilipoff testified that during the strike, on a number ofoccasions, he saw Herrington and Sandoval swinging offmeat from the high rail onto the low rail This is consistentwith the testimony of Sandoval, who testified that he per-formed his normal duties, and of Herrington, who testifiedthat he performed the tasks normally performed by Sando-val Filipoff testified that on January 7, about 10 or 10 30a in, he observed Sandoval swinging meat This is not in-consistent with the testimony of Herrington and SandovalHerrington merely testified that Sandoval was the last per-son to walk off the job, but that he finally left Neither ofthem testified as to exactly when he left or what he didbetween the time the strike was called and the time he leftHerrington did say that Sandoval did not work the firstday of the strike, but it was not clarified whether he meantSandoval did not work after the strike was called or afterSandoval walked off In the circumstances, I find thatFilipoff's testimony is essentially uncontradicted in this re-gard and I credit himFilipoff testified that he saw Herrington swinging meatonto the lower rail on all 3 days of the strike Herringtontestified that he did not assist in the loading on January 8when Sandoval was there Filipoff also testified that whenhe saw Herrington, one of the salesmen was working withhim and when he saw Sandoval, Sandoval was swingingmeat to the lower rail Since this particular operation seemsto require, at the most, two men, I find that Filipoff ismistaken in his testimony that he saw both of them work-ing on January 8 Also, Filipoff's undenied testimony isthat on January 8 he saw Sandoval switching hindquarterhooks by himself and that this is something he does notusually do unless there is not enough help on the docksSandoval did not testify as to specifically what he did onJanuary 8 He merely stated that he performed his normaldutiesHerrington, however, concedes that when they areshorthanded Sandoval does perform some of the dutiesnormally performed by drivers During the strike, even as-suming that they were not shorthanded,' they were utiliz-ing a totally inexperienced crew which would suggest someof the same manpower problems occasioned by a short-handed crew Neither Sandoval nor Herrington handledany grievances or participated in any negotiations duringthe strikeBy individual letters dated April 1, 1974, Sandoval andHerrington were notified by Respondent Teamsters thatintraunion charges had been filed against them and a hear-ing thereon was scheduled for April 30 Attached to eachletter was a copy of the charge stating that Herrington andSandoval had been seen crossing the picket line On April20, the hearing was held as scheduled before RespondentTeamsters' Executive Board The undenied testimony ofHerrington and Sandoval is that during their respectivehearings nothing was mentioned about the type of workthey each performed during the strike By individual lettersI It appears that they may have been working with a reduced crew sinceHerrington testified that he supervised 18 to 20 employees and that duringthe strike they utilized between 8 and 10 replacements However the recorddoes not indicate whether Herrington supervised employees other than driv-ersdatedMay 16, Sandoval and Herringtonwere each noti-fied that the Executive Board had found him guilty andhad decided that he be fined $1,000-$250 to be paid im-mediately and $750 to be held in abeyance The fines,which have not been paid,are still outstandingB ConclusionSection 8(b)(1)(B) of the Act makes it an unfair laborpractice for a labor organization "to restrain or coercean employer in the selection of his representatives forthe purposes of collective bargaining or the adjustment ofgrievances" Since Herrington has the authority to hire,fire,and discipline employees and is the employer repre-sentative designated to adjust grievances with the shopsteward, he is clearly a supervisor within the meaning ofSection 2(11) of the Act, and an employer representativewithin the meaning of Section 8(b)(1)(B) of the Act I alsofind, in view of his authority to issue warning notices, threeof which may result in discharge, that Sandoval is a super-visor within the meaning of Section 2(11) of the Act,9 andthus an employer representative within the meaning of Sec-tion 8(b)(1)(B) of the ActOperating Engineers, Local No501 (Anheuser Busch, Inc),199 NLRB 551 (1972),UnitedBrotherhood of Carpenters & Joiners of America, LocalUnion No 14, AFL-CIO (Max M Kaplan Properties), 217NLRB 202 (1975)The Supreme Court has recently considered the applica-tion of Section 8(b)(1)(B) to the fining of supervisory-mem-bers who cross picket lines inFlorida Power & Light Co vInternational Brotherhood of Electrical Workers, Locals 641,622, 759, 820 and 1263andN L R B v International Broth-erhood of Electrical Workers, AFL-CIO, et al,417 U S 790(1974) In those cases the Court held that the unions didnot violate Section 8(b)(1)(B) of the Act by discipliningsupervisor-members for crossing picket lines and perform-ing rank-and-file work during lawful economic strikesagainst the employers The Court further held that the dis-cipliningof supervisor-members can violate Section8(b)(1)(B) only when such discipline adversely affects theirconduct in performing the duties of, or acting in the capac-ity of, grievance adjusters or collective bargainers on thebehalf of the employer In the Court's view the conflict ofloyalties problem which arises when supervisor-membersare faced with performing rank-and-file struck work wasnot intended by Congress to be reached through Section8(b)(1)(B)Rather, Congress addressed itself to this prob-lem through Sections 2(3), 2(11) and 14(a) of the Act,which permit the employer to refuse to hire union membersas supervisors, to discharge supervisors because of union' The record is somewhat confused as to whether Sandoval also possessedauthority to discharge employees He testified that he was told he had suchauthority and that he did, in fact, discharge one employee but that thisemployee was back at work the next day Sandoval states that he does notknow what happened that he assumed the Union had successfully protestedthe discharge but that he was never told that he should not have dischargedthe employee or had no authority to do so The recorddoes not reflect thecircumstances of this employees return to work Although I am inclined tothe view that since Sandoval was not told he had exceeded his authority bydischarging the employee he did in fact possess such authority it is unnecessary to reach this conclusion inasmuch as he possesses the authority 'oissuedisciplinary warning notices andit iswell established that Sec 2(11) ofthe Act is to be read in the disjunctive MEAT AND PROVISIONDRIVERSLOCAL 626, TEAMSTERS191activities or membership, and to refuse to engage in collec-tive bargaining with themSubsequently, the Board has, in a number of cases, con-sidered the question of "when that discipline may adverse-ly affect the supervisor's conduct" and has concludedthat the answer depends on an analysis of the activity en-gaged in by the supervisor during the period for which thediscipline is imposed rather than on an evaluation of theunion'smotivationChicago Typographical Union No 16(Hammond Publishers, Inc),216 NLRB 903 (1974),Bakeryand ConfectioneryWorkers International Union of America,Local Unions 24 and 119 (Food Employers Council, Inc),216 NLRB 917 (1974),New York Typographical Union No6, International Typographical Union, AFL-CIO (Daily Rac-ing Form, a subsidiary of Triangle Publications, Inc),216NLRB 896 (1974),Local Union No 1959, United Brother-hood of Carpenters and Joiners of America (Aurora ModularIndustries),217NLRB 508 (1975),DetroitNewspaperPrinting Pressmens' Union, Local Union No 13, Internation-al Printing Pressmen and Assistants' Union of North Ameri-ca, AFL-CIO (Observer Newspapers, Inc),217 NLRB 576(1975)InHammond Publishers,the Board concluded that whenthe effect test is applied in a situation where the displinedsupervisor has engaged"onlyin the performance of super-visory activities (not limited to grievance adjustment orcollective bargaining)," there is clearly a violation since it isreasonably likely that an adverse effect will carry over tothe supervisor's performance of his 8(b)(1)(B) duties whenhe is disciplined after having engaged only in the perfor-mance of supervisory duties Conversely, the Board con-cluded, in situations where the disciplined supervisor hasengaged"onlyin the performance of rank-and-file struckwork" there is no violation since it is not reasonably likelythat an adverse effect will carry over where the supervisorhas engaged in the performance of only rank-and-filestruck workThe disciplined supervisors inHammond Publishersper-formed, at the most, a minimal amount of rank-and-filestruck work The Board found that the union there violatedSection 8(b)(1)(B) of the Act by disciplining supervisor-members who performed substantially only supervisoryfunctions and only a minimal amount of rank-and-filework during a strikeInFood Employers Council, Inc, supra,the Board foundthat the unions violated Section 8(b)(1)(B) where the disci-plined supervisors spent 50 percent of their time during thestrike performing rank-and-file workGeneral Counsel and Charging Party contend that Her-rington and Sandoval only performed a minimal amountof rank-and-file struck work General Counsel argues thateven though Sandoval did perform physical labor, what heprimarily did was cut the forequarter from the hindquarter,and since this job is normally only performed by the load-ing foreman it cannot be considered as rank-and-file struckwork General Counsel concedes that cutting meat may notbe supervisory work but contends it is not unit work Ap-parently he is interpreting "rank-and-file struck work" assynonymous with unit work and interpretingHammondPublishers, supra,as holding that a union violates Section8(b)(1)(B) when it disciplines a supervisor-member for per-forming any work other than unit work General Counselfurther argues, as does Charging Party, that if one were toadd up the number of 5-minute periods that Filipoff ob-served Herrington and Sandoval during the 3 days of thestrike, it would only indicate a minimal amount of time inthe performance of rank-and-file struck work-65 minutesand 25 minutes, respectivelyWhat General Counsel and Charging Party have over-looked in making this latter argument is that Filipoff's tes-timony as to what he observed them doing does not con-flict with what Sandoval and Herrington admitted doingSo what is involved here is not 25- and 65-minute periodsbut rather 40 to 50 percent of the workdayGeneral Counsel and Charging Party seem to view thecarrying of meat into the truck as comprising the sum totalof the rank-and-file struck work involved in the loadingprocess and assume that cutting meat was the primary, in-deed almost sole, physical labor performed by Sandovaland Herrington The evidence supports neither of these po-sitionsAlthough it is unclear whether butchers or driverspush the meat from the scale to the point where it is to beswitched from the upper rail to the lower rail, the evidenceestablishes that normally a driver, together with Sandoval,swings the side of beef over to the lower rail and that an-other driver pushes the quarters to the end of the dock If atruck equipped with rails is being loaded, the meat ispushed onto the truck by a driver If a truck without rails isbeing loaded, it is carried onto the truck by a driver There-fore, rank-and-file struck work definitely includes swingingmeat over to the lower rail and pushing meat along the railas well as carrying meat into a truckIt is apparent, then, that Sandoval's normal job dutiesinvolve several distinct functions (1) assisting a driver inswinging the meat over to the lower rail, (2) holding hookswhile the meat is being transferred to a smaller hook, pre-sumably by a driver, (3) cutting the forequarter from thehindquarter, (4) telling the drivers how to position themeat so as to expedite delivery and unloading, and (5)demonstrating to new employees the technique of carryingmeat so as to avoid injury Sandoval admits that on Janu-ary 8 he performed all of his normal duties Additionally,Filipoff's credited testimony is that on about three to fiveseparate occasions, when he positioned himself so he couldobserve the activity on the dock, he saw Sandoval switch-ing the hindquarter hooks by himself, something that isnormally done by a driver Contrary to the position ofGeneral Counsel and Charging Party that this establishes,at the most, that Sandoval spent 25 minutes switching thehindquarter hooks, I infer from this testimony that Sando-val engaged in this activity for a considerable period oftime It stratus credulity to assume that the only times San-doval switched hindquarter hooks was when Filipoff ob-served him A more reasonable inference is that the reasonFilipoff observed him performing this task each time helooked is because Sandoval was continuously performingthis task, and I so concludeGeneral Counsel made no attempt to establish on therecord the amount of time Sandoval and Herrington spenton each of the above functions The only ones that mightprobably be considered as supervisory are directing em-ployees as to the loading sequence and the training of em- 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees as to the proper way to carry meat According toSandoval, this latter took maybe a couple of minutesThere is no testimony as to the time expended in the for-mer, but I would suspect from the nature of the directionsthat they were given while Sandoval and Herrington con-tinued with the physical aspects of their jobs Even conced-ing,which I do not, that General Counsel and ChargingParty are correct that disciplining Sandoval and Herring-ton would be violative of 8(b)(1)(B) if they performed sub-stantially only the cutting function, the evidence does notestablish what proportion of their time was spent in cut-tingHence this case presents a situation where the supervi-sors, during the strike, performed some clearly rank-and-filework (swinging the beef over to the lower rail andchanging the hindquarter hooks), some work which is argu-ably supervisory 10 (giving directions and training), andsome work, the nature of which is uncertain for the purpos-es of the "effects" test (cutting)Unfortunately, there is noevidence as to how much time was spent in performingeach of these functions 11 I therefore find that GeneralCounsel has failed to meet his burden of establishing thatthe rank-and-file work performed by Sandoval and Her-rington was minimal 12Accordingly, I find that Respondent Teamsters has notviolated Section 8(b)(1)(B) of the ActIV CASE 21-CB-5012Gold-Pak is signatory to a collective-bargaining agree-ment with Respondent Operating Engineers covering oper-ating engineers, maintenance engineers, and apprentice en-gineersGold-Pak is a slaughterhouse with approximately450 employees, about 18 or 20 of whom are engineers rep-resented by Respondent Operating Engineers These engi-neers are responsible for operating, maintaining, and re-pairing all boilers, compressors, refrigeration equipment,generators, and other mechanical equipment The auto-matic boiler is blown down every 4 hours, and twice a shiftthe boiler is treated with a compound to reduce scale Oneengineer, designated as the shift engineer, has the primaryresponsibility for the operation of the boiler room, com-pressors, and refrigeration equipment That is, at the begin-ning of the shift he checks the engine room and checks allcompressors to see that they have oil He also checks every2 hours the ammonia receiver, back pressure and high pres-sure gauges on the ammonia system, the boilers, and thetemperature readings from the coolers and freezers Thereare three shifts Two persons work on the 3 to 11 p inshift,2onthe 11 pm to7am shift, and 14 to 16 onthe710 It is questionable whether the directions given by Sandoval as to thesequence for loading the trucks required the exercise of independent judg-mentn In these circumstances although I am inclined to reject GeneralCounsel s argument, I find it unnecessary to apply the ` effects test to thecutting function12 In view of this finding I find it unnecessary to reach RespondentTeamsters' argument that the fines could not constitute unfair labor practic-es inasmuch as neither Herrington nor Sandoval functioned as an 8(b)(i)(B)representative of their employer, i e negotiated contracts and/or adjustedor settled any employee grievances, during the 3 day strike However asimilar argument urged by Respondent Operating Engineers is discussedbelowa in to 3 p in shift Three to four engineers on the day shiftare assigned to the kill floor, some are assigned as rovingmaintenance men, and some are assigned as needed to newconstruction (the construction of equipment to Noonan'sdesign)The engineers work under the supervision of StanleyNoonan, chief engineer All engineers are hired and dis-charged by Noonan He directs their work, assigning andreassigning them as necessary to various tasks and shiftsHe is the employer representative authorized to discussand adjust grievances with the shop steward He is a mem-ber of Respondent Operating Engineers and is covered bythe collective-bargaining agreementOn December 4, 1973,13 butchers employed by Gold-Pakwent on strike Noonan estimates that about 400 butcherswere on strike and that by December 11 at least 90 percentof the normal production had ceased All slaughtering andconsequently all activity on the kill floor had ceased Asmall boning operation continued in the boning room Re-lieved of daily maintenance and repair chores, the engi-neerswere engaged in general maintenance-cleaningmotors,overhaulingequipment,repairingkill-floorequipment, etcOn December 7 or 8, Coy Black, business representativeforRespondent Operating Engineers, informed Noonanthat the engineers were going on strike According to Noo-nan, upon his request, Black agreed to permit five engi-neers to work during the strikeOn December 11, between 7 and 8 am, Black came tothe plant and talked to the day shift engineers assembled inthe engine room In essence, Black said Respondent Oper-ating Engineers was pulling the engineers off the job in asympathy strike in support of the butchers, and that theywould be subject to a fine if they did not honor the picketlineThere is some dispute as to whether Black offered anorderly shutdown 14 Black testified that he asked Noonanif he would like them to give him an orderly shutdown andsecure the plant safely before they left, or if he wanted toassume the responsibilityNoonan replied that he had nochoice in the matter, he would have to stay and take care ofthe plant Noonan testified that Black said nothing aboutan orderly shutdown that he can recall Black just came inand said he was going to pull the engineers off the jobNoonan said he thought Black had agreed to permit fivemen to work Black said no, he was pulling them all off thejobThere is also some dispute as to whether all of the engi-neers except Noonan and perhaps one other engineerwalked off the job Noonan testified generally that eight ornine engineers walked off and four or five remainedWhenasked to be specific, he testified that Ross Hastings, theday shift engineer, remainedTencati remainedHeworked from 4 a in to f p in Takashita walked out but"All dates in this section in December are in 197314An orderly shutdown according to Black would be to secure the boil-ersmake sure the refrigeration equipment is secured properly and makesure that any other equipment involving safety hazards is secured beforeleaving the plant Noonan testified that he was not familiar with the termorderly shutdown ' but stated that the Union is supposed to give the Company time to empty the coolers of meat before a strike is called Blackcontends that the purpose of an orderly shutdown is to ensure safety thatthere is no danger to property life or limb MEAT AND PROVISION DRIVERS LOCAL 626, TEAMSTERS193returned at 11 a in Sissdeu walked off and later returned,but Noonan could not recall whether he returned later thatsame day or whether he returned on the second day Thetwo engineerson the 3 to I 1 p in shift worked, as didthe two engineers on the 11 p in to 7 a in shift Moreemployees returned the following day Thereafter, eight en-gineers worked until the strike ended on about January 15Although Black first testified that all of theengineersexcept Noonan walked off the job, he later admitted thatpossibly one engineer who worked in the boning room didnot walk off the job He also testified that the engineers didnot walk out in a group, that it was probably 40 minutesbefore the last one left, and that he did not personally seethem all leave He further testified that none of the engi-neers returned to the plant, and that he was sure of thisbecause he was at thegateHowever, he also testified thathe left the plant at least by 9 a in and remained at the gatefor 2 or 3 hours and then left the premises Also, he furthertestified that after he had finished speaking to the assem-bled engineers, he remained in the boilerroom for the ap-proximate 40 minutes it took for the engineers to leaveLater, he testified that he went through the plant before heleft to make sure all of the engineers had goneNoonan appeared to me to be an honest, forthright wit-ness whose testimony in regard to who worked on the dayof the strike contained no internal inconsistencies On theother hand, I found Black's testimony unreliable Thus, asset forth above, although he testified quite positively thatall of the engineers left except Noonan and that no onecould have returned to work on that first day, he lateradmitted that he did not personally see each of them leave,and from his own testimony he quite possibly had left thepremises before Takashita returned to work at 11 a in Fur-ther, even if he did check the plant looking for engineers, Idoubt that such a check would necessarily reveal any engi-neer who did not wish to be seen I discredit Black's testi-mony in this regardI have considered and reject Respondent Operating En-gineers' contention that the duplicate timecards 15 impugnNoonan's credibility, since he was not involved in theirpreparation I credit Noonan and find that at least threeengineersworked on the day shift on the first day of thestrikeBy letter dated March 4, 1974, Respondent OperatingEngineersnotifiedNoonan that intraunion charges hadbeen filed against him for "working behind a picket lineduring a sanctioned strike " Charges were also filed againstthe otherengineerswho worked behind the picket line OnMarch 20, Respondent received a letter from Noonanwhich states in answer to the charges15Upon Respondent's request made later on the first day of the hearingGold-Pak produced some of the timecards for the engineers for the week inquestionApparentlythere had been insufficient time to locate all of thecards which were stored in a warehouse The timecards produced for theengineerswho crossed the picket line were handwritten Noonan testifiedthat these were not the original timecards, that the cards he had approvedand signed were all machine stamped He further testified that it was hisunderstandingthat duplicatecardshad been prepared for the purpose ofsecluding information from the Union in order to protect the employeeswho worked during the strike He credibly testified that he had never seenthese duplicate cards prior to the hearing and had no knowledge of whetherthey accurately reflected the information from the original cardsIam in a supervisor [sic] capacity, an [sic] under theOccupational Safety an [sic] Health Act it was neces-sary for the equipment at the plant to be attended forsafety reasonsOn March 28, Respondent Operating Engineers execu-tive board held a meeting on the charges filed against Noo-nan and the other engineers According to Noonan, Tenca-tiwas spokesman for the engineers 16 He argued that it wasthe Butchers strike, not the Operating Engineers, and theyfelt in those circumstances the fines were unfair The Boardthen met in executive session for 15 or 20 minutes AfterNoonan and the other charged engineers were called backinto the meeting, they were told that they had violated Re-spondent Operating Engineers constitution and they wouldbe fined $1,000 for crossing the picket line and workingduring the strike There was no discussion of the type ofwork performed by Noonan during the strike, and no onestated that the fine was for any particular day 17By letter dated April 2, Respondent Operating Engineersnotified Noonan that at the March 28 meeting the execu-tive board found that the charges filed against him weremeritorious and a trial would be held on April 16 at thenext general membership meeting The trial was held asscheduled According to Noonan, he and each of the othercharged engineers were asked if they crossed, and workedbehind, the picket lineNoonan and each of the othersreplied affirmativelyBlack testified that each of thecharged members were asked if they respected the picketline on the first day, and that each of those on the day shiftreplied by saying they did come out of the plant He alsotestified that each of them said they did cross the picketline on the following morning, a Tuesday morning, andcame back to work He also testified that he asked Noonanif he did not in fact perform work and assume the responsi-bility of the plant on the first day, and NoonanansweredyesNoonan testified that there was no discussion of, orquestions asked about, the type of work he performed dur-ing the strike, nor was anything said to the effect that hewas being fined only for his work on one particular day IcreditNoonan and discredit Black to theextent his testi-mony is inconsistent with Noonan's as indicated aboveThere is nothing in the letters, the account of the proceed-ings or the statement of the question at issue to indicateany concern or interest in any one particular day of thestrikeWith the exception of Black's testimony everythingpoints to only one concern did they cross the picket lineIn these circumstances, I consider it unlikely that nine per-sons were questioned individually as to their conduct ondifferent days, particularly since Black thought they had allleft that first day I don't question that hebelievedthis, Ionly question that it was, in fact, true Furthermore, asindicated above, he displayed a tendency to testify withfacility and certainty about matters on which he was, infact, uncertainA vote was taken by secret ballot on the group as awhole The question put to a vote, according to Black, was"did these employees work behind a sanctioned picketline " The result of the balloting was guilty It was then16Noonan and the other charged engineers chose to be tried as a group17This is from Noonan's testimony which I credit 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDannounced that Noonan and the others were each fined$1,000ConclusionsNoonan testified that during the strike he engaged in hisnormal supervisory duties and that he performed no rank-and-file work Therefore, General Counsel contends, dis-ciplining him for working behind the picket line is violativeof Section 8(b)(1)(B)Respondent Operating Engineerscontends, however, that Noonan must have performedrank-and-file work since boilers, compressors, and refriger-ation equipment were in operation This equipment had tobe attended and there was no one else to do it I find thisargument without merit since I have found that at leastthree nonsupervisory engineers worked on the day shift thefirst day of the strikeAlternatively,Respondent argues, even assuming thatthe three engineers did work that day, there was too muchwork to be performed without Noonan's assistance Thisargument is based on the assumption that Tencati and Ta-kashita both worked in the boning room and only Hastingswas available for operations Since, the argument goes,there are normally 14 engineers on the day shift who eachspent about one-third of their time on operations, therewould be about 28 hours of work to do and Hastings couldnot have done it alone Therefore, Respondent contendsNoonan had to have spent most of his time on operations,checking, repairing, and operating the equipment that wasrunning that dayThere is one fatal flaw in Respondent's argument Pro-duction at the plant had practically ceased The only oper-ations in progress were the removal of meat from the cool-ers, an activity which would appear to require no supportfrom the engineers, and the operation of one boning tableby about 10 persons, where normally five or six boningtables were in operation In those circumstances, one can-not assume that two engineers would be assigned to theboning room, and Noonan testified only that Tencati wasassigned to the boning room He was not asked what Taka-shita did when he returned to work that day The onlyother required tasks were those normally performed by theshift engineerNoonan's undisputed testimony was that theroutine checking of the boilers, refrigeration, compressors,ammonia equipment, and the treating and blowing of theboiler was less than a fulltime job for one engineer Hast-ings normally performed this function and he worked onthe first day of the strike Noonan testified that during thestrike five engineers spread among the three shifts were allthat were required Certainly five was the number he re-quested Black to permit to work during the strike There isno evidence in the record to dispute this claim, and it ap-pears logical If, during normal operations, two engineerscould man the plant from 3 p in to 4 a m,18 it is not im-plausible that three could man it when the only productionwas a small boning operation utilizing one boning tableand about 10 employeesContrary to Respondent's position, I do not find thatNoonan's letter in answer to the intraunion chargesamounts to an admission that he engaged in rank-and-filework Also, even assuming that Black's testimony is credi-ble,which I find it is not, an affirmative answer to theinquiry-did he perform work and assume responsibility ofthe plant on the first day-does not constitute an admis-sion that he engaged in rank-and-file work Noonan is thechief engineer, in charge of all the engineers He assumesresponsibility for the plant every day, strike or no strikeAccordingly, I find that during the strike Noonan per-formed only supervisory functions and engaged in no rank-and-file workRespondent further argues that inHammond Publishers,supra,the Board stated that two factors had to be presentto find a violation One, the supervisor must have per-formed only a minimal amount of rank-and-file workTwo, the supervisor must be performing some grievanceadjusting or collective bargaining during the strike Thus,the argument goes, since Noonan performed neither, therecan be no violation I find no merit in this argument Al-though it is true that inHammond Publishersthe Board didrefer, in its conclusionary findings, to the fact that the su-pervisors performed supervisory duties (including griev-ance adjusting), later cases appear to accord no weight tothis factor The Board continues to find supervisors withinthemeaning of Section 2(2) of the Act to be employerrepresentatives within the meaning of Section 8(b)(I)(B)regardless of whether their current supervisory assignmentsinclude grievance adjustment or collective bargainingMaxM Kaplan Properties, supraCertainly a concomitant ofthat principle would be a conclusion that it is irrelevantwhether during the strike a supervisor actually engages ingrievance adjustment or collective bargainingAlso sup-portive of this latter conclusion is the Board's refection ofthe argument that Section 8(b)(1)(B) is violated only wherethe discipline is directed toward the manner in which asupervisor performs his 8(b)(1)(B) dutiesNew York Typo-graphical Union No 6, International Typographical Union,AFL-CIO (Daily Racing Form, a subsidiary of TrianglePublications,Inc),216NLRB 896 (1974) Finally,Respondent's argument ignores the essence of theHam-monddecision, i e , that the prime consideration is the rea-sonably forseeable effect of the union's discipline on thesupervisor-member's performance of his 8(b)(1)(B) dutiesFood Employers Council, Inc, supraSuch considerationmust, of necessity, look also to the future and should notbe governed by the happenstance of whether the supervi-sor-member had occasion during the course of the strike toengage in grievance adjustment or collective bargainingAccordingly, I find that, by levying an intraunion fine of$1,000 on Noonan for crossing and working behind a pick-et line where he performed only his normal supervisoryduties and no rank-and-file work, Respondent OperatingEngineers violated Section 8(b)(1)(B) of the ActCONCLUSIONS OF LAW18The record does not indicate but I assume that no production was inprogress during those hoursIQualityMeat Packing Companyand Bristol Foods,Inc, d/b/a Gold-Pak Meat Company,each is anemployer MEAT AND PROVISION DRIVERS LOCAL 626, TEAMSTERS195engaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act2Respondents each are labor organizations within themeaning of Section 2(5) of the Act3At all times material herein Fred Herrington, FredSandoval, and Stanley Noonan each has been a supervisorwithin the meaning of Section 2(11) of the Act and anemployer representative within the meaning of Section8(b)(1)(B) of the Act4 By fining Fred Herrington and Fred Sandoval forworking for Quality Meat Packing Company while it wasengaged in a labor dispute with that employer after theyhad performed substantial rank-and-file struck work dur-ing said labor dispute, Respondent Teamsters has not en-gaged in an unfair labor practice within the meaning ofSection 8(b)(1)(B) of the Act5By fining Stanley Noonan for working for Gold-PakMeat Company while it was engaged in a labor disputewith that employer when he had performed only superviso-ry functions during said labor dispute, Respondent Operat-ing Engineers has engaged in an unfair labor practice with-in the meaning of Section 8(b)(1)(B) of the ActTHE REMEDYHaving found that Respondent Operating Engineers hasengaged in an unfair labor practice in violation of Section8(b)(1)(B) of the Act, I shall recommend that RespondentOperating Engineers be ordered to cease and desist there-from and that it take certain affirmative action designed toeffectuate the policies of the ActUpon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in the case, and pur-suant to Section 10(c) of the Act, I hereby issue the follow-ing recommendedORDER 19A Paragraph 11 of the consolidated complaint and allother paragraphs therein insofar as they relate to Respon-dent Meat and Provision Drivers Union Local 626, Inter-national Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,are hereby dismissedB Respondent International Union of Operating Engi-neers,Local Union No 501,AFL-CIO,its officers, agents,and representatives, shallICease and desist from(a)Restraining or coercing Bristol Foods,Inc, d/b/aGold-Pak Meat Company in the selection of representa-tives for the purpose of collective bargaining or the adjust-ment of grievances(b) Fining or otherwise disciplining,or attempting byany means to collect or enforce any fine or discipline im-19 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeitsfindings conclusions and Order and all objections thereto shall bedeemed waived for all purposesposed against any such representative, including StanleyNoonan, who performed substantially only supervisoryfunctions for said employer, while Respondent is engagedin a labor dispute with that employer(c)Engaging in any like or related conduct constitutingsuch restraint or coercion2Take the following affirmative action which will ef-fectuate the policies of the Act(a)Rescind and expunge all records of the fine leviedagainst Stanley Noonan after he had performed only su-pervisory functions for Bristol Foods, Inc, d/b/a Gold-Pak Meat Company, while Respondent was engaged in alabor dispute with that employer(b)Advise Stanley Noonan in writing that the said finehas been rescinded and that the records of such fine havebeen expunged(c)Post at its business office and meeting hall copies ofthe attached notice marked "Appendix " 20 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily postedReasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material(d)Furnish the Regional Director for Region 21 withsigned copies of said notice for posting by Bristol Foods,Inc, d/b/a Gold-Pak Meat Company, if willing, in placeswhere notices to employees are customarily posted(e)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith20 In the event that the Boards Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading `Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations BoardAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce Gold-Pak MeatCompany in the selection of representatives for thepurpose of collective bargaining or the adjustment ofgrievances (a) by fining or otherwise disciplining, orattempting in any manner to collect or enforce anyfine or discipline heretofore imposed against any suchrepresentative, including Stanley Noonan, who per-formed only supervisory functions for Gold-Pak MeatCompany while we were engaged in a labor disputewith that employer, (b) by engaging in any like orrelated conduct constituting such restraint or coer-cion 196DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL rescind and expunge all records of the fineStanley Noonan, in writing, that we are rescinding andlevied by us against Stanley Noonan after he had per-expunging such recordsformed substantially only supervisory functions forGold-Pak Meat Company while we were engaged in aINTERNATIONAL UNION OFOPERATING ENGINEERS Lo-labor dispute with that Employer, andWEWILL notifyCAL UNION No501, AFL-CIO